Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                               DETAILED ACTION
This is in response to the communication filed on 06/02/2022. Claims 1-23 were pending in the application. Claims 1-23 have been allowed.  
Response to Arguments
Applicant’s arguments, see pages 10 and 11 of remarks, filed on 06/02/2022 with respect to 35 USC 103 type rejections of claims 1-23 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections have been withdrawn. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Sharone R. Godesh (Reg. No. 76,335) on 6/30/2022.
Claim 23 has been amended as follows: 
Claim 23.		(Currently Amended) A computer program product for updating configuration of a money laundering detection platform, comprising a non-transitory computer usable medium having a computer readable program code embodied therein, the computer readable program code comprising instructions for implementing at a processor implemented money laundering detection server, the steps of:
receiving a request for a modification of a first ruleset for electronic transaction related money laundering event detection;
identifying a client entity with which the received rule modification request is associated;
initiating a sandbox testing process flow in a software testing for testing the requested modification of the ruleset,
wherein the software testing is within an environment or data structure that enables an isolated execution of one or more money laundering detection rules for evaluation, monitoring or testing;
associating the sandbox testing process flow with the identified client entity;
generating a modified second ruleset for electronic transaction related money laundering event detection, based on modification information received within or along with the received request for modification of the first ruleset;
retrieving historical transaction data associated with the identified client entity;
monitoring the modified second ruleset by implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity; and
transmitting results of the money laundering event analysis implemented through the sandbox testing process flow to the client entity to check that the modified second ruleset is error free and does not result in any unintended outcomes or errors.

                                 Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
             Independent claims 1, 12 and 23  are patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a method/system/ product  comprising besides other limitations: identifying a client entity with which the received rule modification request is associated; and initiating a sandbox testing process flow in a software testing for testing the requested modification of the ruleset; and wherein the software testing is within an environment or data structure that enables an isolated execution of one or more money laundering detection rules for evaluation, monitoring or testing; and associating the sandbox testing process flow with the identified client entity; and monitoring the modified second ruleset by implementing through the sandbox testing process flow, money laundering event analysis based on application of the modified second ruleset to the retrieved historical transaction data for generating a money laundering event determination decision indicative of whether the historical transaction data is an outcome of money laundering related activity; and transmitting results of the money laundering event analysis implemented through the sandbox testing process flow to the client   entity to check that the modified second ruleset is error free and does not result in any unintended outcomes or errors.
            Closest prior art in the record Gai et al, US 10,607,228 B1 teaches a method/ system including an adaptive rule induction engine that receives a selected segment identified by an automated trigger identification engine, develops a set of fraud detection rules based on the selected segments by automatically identifying new fraud trends and/or emerging fraud attacks, automatically constructs associated development data for strategy creation, and automatically conducts rule induction. A control engine is provided for validating and implementing the fraud detection rules. A recent transactional data is pulled. The new attributes corresponding to selected segments is selected. The new set of fraud detection rules is developed based on the selected attributes. The developed new set of fraud detection rules is validated. A control engine automatically transfers the validated developed new set of fraud detection rules to a production system for implementation to result in a reduction in reaction time to emerging fraud trends (See Abstract) Gai et al further teaches a data mart including historical transactional data and data warehouse data. The data from the data mart is pulled by the dynamic rule strategy system for analysis (See Column 7, starts at line 15) However, Gai et al fails to teach expressly identifying a client entity with which the received rule modification request is associated; and  initiating a sandbox testing process flow in a software testing for testing the requested modification of the ruleset; and wherein the software testing is within an environment or data structure that enables an isolated execution of one or more money laundering detection rules for evaluation, monitoring or testing; and associating the sandbox testing process flow with the identified client entity; and transmitting results of the money laundering event analysis implemented through the sandbox testing process flow to the client   entity to check that the modified second ruleset is error free and does not result in any unintended outcomes or errors.
                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494